DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	The applicant’s amendment filed 04/28/2021 has been entered. Claims 1, 3-4, and 10-11 are amended. Claims 2, 5-9, and 12-20 have been cancelled, and no claims have been added. Accordingly, claims 1, 3-4, and 10-11 are pending and are under examination.
	The objection to the specification has been withdrawn in view of claims 8 and 18 being cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kankawa (US Patent No. 6,051,184; of record) in view of Takeda (US Patent No. 6,254,661; of record), Salahinejad ("Fabrication of Nanostructure Medical-Grade Stainless Steel by Mechanical Alloying and Subsequent Liquid-Phase Sintering"; of record), and Meyer-Kobbe (US Pub No. 2014/0364960; of record).
Regarding Claim 1, Kankawa discloses a method in which a mixture of a metal powder and an organic binder is used as a raw material and injection-molded and the molded body is then debound and sintered to provide an intended product (Column 1, lines 49-54 teaching the claimed). Kankawa further discloses an example where polyoxymethylene and polypropylene were put in a pressure kneader at 160°C followed by SUS316L powder, paraffin wax, polypropylene, and polyvinyl butyral put in a kneader for 40 minutes (Column 4, lines 29-33 teaching the claimed “heating and kneading the first alloy powder with plastic,” where SUS316L is considered the first alloy powder and the polymers are considered plastics). Kankawa further 
Kankawa does not disclose the first step of smelting metal material and atomizing and powdering the material to obtain a first alloy powder.
However, Takeda discloses a method for producing metal powder from molten metal (Column 3, lines 26-27 teaching the claimed “smelting metal material”). Takeda discloses the method utilizes successive pulverizing of molten metal by gas and liquid, combining gas atomizing and water atomizing (Column 4, lines 5-9 teaching the claimed “and atomizing”) to produce metal powder (teaching the claimed “and powdering the smelted metal material to obtain a first alloy powder”). Takeda teaches that this method of combining gas and water atomization produces metal powder having fine particle size, spherical or granular shape, and a low oxygen content in a large scale with low cost (Column 7, lines 45-51). Takeda further discloses Example 1, in which SUS 316L was atomized under the method and the powder obtained was suitable for the metal injection molding (MIM) process (Column 8, lines 23-52).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the method disclosed by Takeda to obtain the SUS 316L powder for the sintering process disclosed by Kankawa in order to achieve fine particle size, spherical shape, and low oxygen content in a large scale with low cost. 

However, Salahinejad teaches that the harmful effects of nickel ions have motivated development of nickel-free alloys for medical purposes including P558 with a composition of Fe-17Cr-10Mn-3Mo-0.4Si-0.5N-0.2C (Introduction, Paragraph 2). 
Salahinejad discloses a method in which P558 and Mn-11.5Si alloy powders were processed by mechanical alloying of Fe, Cr, Mn, Mo, Si, and C (Experimental Work, Paragraph 1 teaching the claimed “before heating and kneading the first alloy powder with plastic”). 
The examiner notes that the mass fraction of manganese, as well as all other elemental powders in the stainless steel mixture, must have been detected in order to determine the appropriate composition, teaching the claimed “detecting a mass fraction of manganese in the first alloy powder.” 
Salahinejad further discloses that the stainless steel powder is mixed with 6 wt% additive powder (Experimental Work, Paragraph 3, teaching the claimed “if the mass fraction of manganese in the first alloy powder is less than 12%, adding a predetermined amount of manganese-containing material to the first alloy powder”). Salahinejad teaches that the additive increases sintered density (Figure 2) and decreases pores (Figure 3). Salahinejad discloses that the additive-containing sample exhibits the final chemical composition of Fe-16Cr-14.7Mn-
Therefore, it would have been obvious for one of ordinary skill in the art to utilize the stainless steel composition and additive disclosed by Salahinejad in the process disclosed by modified Kankawa in order to produce a nickel-free austenitic stainless steel with high sintered density and decreased pores for medical purposes.
However, although Salahinejad appreciates the use of molybdenum (see second paragraph on col. 1 of page 2998 of Salahinejad), as the final composition contains 2.8 wt% of Mo, Salahinejad is silent regarding the Mo content being within the claimed range of 3.0-4.0 wt %.
Meyer-Kobbe discloses a nickel-free stainless steel composition which includes 3-4 wt% molybdenum ([0014]). Meyer-Kobbe discloses an example stainless steel composition containing 16.5 wt% Cr, 12 wt% Mn, 4 wt% Mo, 0.70 wt% N, 0.20 wt% C, and 66.6 wt% Fe 
Therefore it would have been obvious for one of ordinary skill in the art to further modify the composition of modified Kankawa to include 3-4 wt% Mo as disclosed by Meyer-Kobbe in order to reduce defects on the surface and increase polishability so the final sintered product could serve the medical purpose of a stent.
Regarding Claim 3, modified Kankawa discloses all of the claim limitations as set forth above for claim 1 and further discloses the additive is Mn-11.5Si alloy powder (Salahinejad, Introduction, Paragraph 3 teaching the claimed “wherein the manganese-containing material comprises at least one of pure manganese, manganese iron powder, or other manganese-containing compound”).
Regarding Claim 4, modified Kankawa discloses all of the claim limitations as set forth above for claim 1 and further discloses a ratio of metal alloy powder of 100 parts by weight and binders of 7.8 parts by weight in the injection moldable composition (Kankawa, Example 1 teaching the claimed “wherein a mass percentage of the plastic relative to the first alloy powder is 6-10%”).
Regarding Claim 11, modified Kankawa discloses all of the claim limitations as set forth above for claim 1 and further discloses the binder composition includes polyoxymethylene (Kankawa, Column 1, lines 55-56 teaching the claimed “wherein the plastic is polyoxymethylene”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kankawa in view of Takeda and Salahinejad and Meyer-Kobbe, as applied to claim 1 above, and further in view of Han (US Pub No. 2018/0327579; of record).
Regarding Claim 10, modified Kankawa discloses all of the claim limitations as set forth above for claim 1, but does not disclose wherein the particles obtained from granulation are cylindrical and have a diameter of 2-5 mm and a length of 3-6 mm.
However, Han teaches a binder composition that can be added to a metal or alloy powder including a selection of stainless steel ([0018]). Han teaches that the resulting feedstock exhibits high fluidity useful for low-pressure powder molding technology ([0012], [0022]). Han discloses an example in which aluminum powder is mixed with the binder and the feedstock was granulated into granules having a size of about 5 mm and charged into an injection molding machine to produce a dog bone shaped product (Example 17, [0074]). Han further discloses an example in which stainless steel powder is mixed with the binder and the feedstock was crushed into about 3 mm granules prior to molding (Example 18, [0075]). Examples 14 through 19 show that feedstocks are typically granulated to sizes between less than 2 mm and 5 mm regardless of the molding technique. The examiner interprets granules to mean cylindrical in shape where the size disclosed by Han applies for both the diameter and length, teaching the claimed “wherein the particles obtained from granulation are cylindrical and have a diameter of 2-5 mm and a length of 3-6 mm.” 
Given the examples stated by Han, it would have been obvious for one of ordinary skill in the art at the time of filing to use a typical granule size between less than 2 mm to 5 mm after pulverizing the feedstock for the process disclosed by modified Kankawa in order to maintain a composition useful for low pressure powder molding technology as taught by Han.
Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive.
The applicant’s argument that Salahinejad is silent to the mass fraction of each of nickel, phosphorus, sulfur, and oxygen in the second alloy powder of amended claim 1 (see last paragraph on page 5 of arguments) is respectfully not found persuasive. Salahinejad teaches that the harmful effects of nickel ions have motivated development of nickel-free alloys for medical purposes including P558 with a composition of Fe-17Cr-10Mn-3Mo-0.4Si-0.5N-0.2C (Introduction, Paragraph 2), which means that the nickel content is zero or close to 0, and is therefore within the claimed nickel range of “not more than 0.2%”. Salahinejad’s composition also does not include phosphorus, sulfur, or oxygen, (which are also known in the steel arts as being impurities in steel), which meets the limitation of the P, S, C, O, and N contents being not more than 1% (0.5% N + 0.2% C = 0.7%, which is within the claimed upper bound of 1%).
	The applicant’s argument that the claimed stainless steel has a low magnetic permeability of about 1.001-1.002 (see first paragraph on page 6 of arguments) is respectfully not found persuasive as it is not commensurate in scope with the claims, which are completely silent regarding magnetic properties or magnetic permeability. The applicant also has not presented evidence to suggest that the combination of references in the above rejection would not possess the feature being argued.
	The applicant’s argument directed Meyer-Kobbe not containing nickel, phosphorus and oxygen (see second paragraph on page 6 of arguments) is respectfully not found persuasive. Meyer-Kobbe is directed to a nickel-free iron alloy or stainless steel (Abstract), which is consistent with the limitation in claim 1 of having a nickel content of not more than 0.2 %. With 
	The applicant’s argument directed to Meyer-Kobbe’s disclosure of molybdenum (see third paragraph of page 6 of arguments) is respectfully not found persuasive. Meyer-Kobbe expresses a preference for including Mo in an amount of about 3-4 wt % (see [0025], [0043], and table in [0014]). The claims are silent regarding magnetic permeability as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731